department of the treasury internal_revenue_service washington d c date cc dom fs it a tl-n-6594-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer l year first tier managers second-tier managers issues whether advertising and salary credits received by taxpayer from various vendors are properly treated as trade and other discounts or whether such credits are properly treated as allowances for the provision of services whether taxpayer could change its method of treating the advertising and salary credits by using the automatic change procedures of rev_proc 1994_2_cb_705 for fiscal_year conclusions the advertising and salary credits provided to taxpayer are for the provision of services cooperative advertising and extra marketing accordingly the credits are treated as allowances and thus do not qualify as reduction in the cost of merchandise instead the credits must be treated as accessions to wealth includible in income under sec_61 even if the credits were properly treated as trade discounts taxpayer cannot avail itself of the automatic change provisions of revproc_94_49 because taxpayer was on the simplified_resale_method for the years prior to and including fiscal_year it is prevented from adjusting sec_471 costs by using the automatic provisions of the revenue_procedure facts taxpayer is a retailer taxpayer uses an accrual_method of accounting taxpayer is on the retail lifo_method pursuant to sec_1_471-8 and sec_1_472-1 taxpayer elected and used for years prior to and including fiscal_year the simplified_resale_method pursuant to temp sec_1_263a-1t d and sec_1_263a-3 taxpayer receives various reimbursements or offsets called credits from certain vendors with two credits at issue in this advice one is an advertising credit provided to taxpayer for what is commonly known as cooperative advertising the other is a salary credit for taxpayer’s sales staff the credits are realized by taxpayer through offsets to products purchased from the vendors offering the advertising and salary credits the legal issue is whether such offsets can be treated as trade discounts under sec_1_471-3 which reduce the cost of goods purchased or whether they should be treated as income under sec_61 prior to fiscal_year taxpayer treated the two types of credits as income and accounted for them for tax purposes by offsetting expense account items such as advertising and salary this resulted in the equivalent of current income treatment taxpayer sought to change its method_of_accounting through an automatic change provision in revproc_94_49 which applies to changes in accounting for sec_263a costs and filed a form_3115 with its income_tax return for fiscal_year as required by revproc_94_49 the new method_of_accounting treats the credits as reductions in the purchase_price of the goods advertising credits are provided by a wide range of vendors the advertising credits are negotiated between the taxpayer’s buyers and the vendor representatives they are typically based on a percentage of purchases they can also be a fixed amount for the year the agreements between taxpayer and the vendors are verbal contracts the advertising credits are commonly referred to as cooperative advertising cooperative advertising is generally an arrangement by which a product is advertised with the names of both the vendor and the retailer the arrangement usually requires advertising as well as other promotions the cost of the promotion may be shared by the vendor and the retailer or the vendor may pay all the costs the advertising credit is accounted for by the taxpayer’s buyer originating an invoice for an advertising credit this invoice is used by taxpayer to credit the vendor's invoice and therefore reduce the amount_paid to the vendor these credits are listed as an advertising reduction on taxpayer's payment vouchers a copy of the invoice for an advertising credit prepared by the taxpayer is forwarded with the payment voucher to the vendor the advertising credit invoice details the date job number type size and amount of the advertising the advertising credits are booked to taxpayer's general ledger for book purposes taxpayer continues to record the credits as an offset to advertising costs and has not changed its internal bookkeeping of the transaction some vendors also provide salary credits in addition to advertising credits the salary credits are negotiated by the first-tier managers the salary credits often involve multiple-year agreements which are usually written contracts the contracts typically offer a credit based on a percentage of the sales of the vendor’s product rather than purchases by taxpayer the contracts are typically entered into when a new store opens or a new line is introduced these contracts offer a use of credit on payments vouchers similar to the advertising credits as part of the contract certain marketing considerations such as counter space staffing and pay incentives are required of taxpayer in order to qualify for the credit accordingly the salary credit is provided to encourage more space and sales staff dedicated to promoting the vendor’s product the basic_salary credit is determined based on a percentage of sales of the vendor’s product which taxpayer typically reports to the vendor on a monthly basis some salary credits for second-tier managers however are determined using projected sales and then are computed as a percentage of these employees' salaries the salary credits are booked to taxpayer’s general ledger accounts all sales staff floor personnel first-tier and second-tier managers are employees solely of taxpayer with taxpayer responsible for all payroll and withholding issues for book purposes taxpayer continues to record the credits as an offset to salary costs and has not changed its internal bookkeeping of the transaction law and analysis issue sec_61 provides generally that gross_income means all income from whatever source derived the regulations under sec_61 indicate that unless excluded by law gross_income includes all income realized in any form sec_451 provides rules for determining the taxable_year of inclusion for items of gross_income sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy service position is that all the events that fix the right to receive income occur on the earliest of when the required performance takes place payment is due and payment is made revrul_74_607 1974_2_cb_149 sec_1_471-3 defines cost of merchandise for a retailer as the invoice price less trade or other discounts at least indirectly all allowances or credits are designed to increase sales of a vendor’s product which results in higher volume of purchases of that product by a retailer furthermore the effect of an allowance or credit is that it reduces the cost of the merchandise acquired this taxpayer suggests is all that is required to have the credit qualify as a trade or other discount under sec_1 b while not defined in the regulation the service defines trade discounts as reductions to the purchase_price granted by a vendor which vary depending upon volume or quantity purchases revrul_84_41 1984_1_cb_130 if an allowance is contingent upon performance of services by the purchaser the allowance is not a trade or other discount 26_tc_707 acq 1962_2_cb_5 accordingly a trade or other discount within the meaning of sec_1_471-3 represents a reduction_in_purchase_price as the result of the acquisition of the merchandise any reduction_in_purchase_price representing compensation_for services performed or to be performed or as a cash discounts approximating a reasonable interest rate also can reduce invoice price otherwise cash discounts are treated as income sec_1_471-3 reimbursement of an expenditure is not a trade or other discount for purposes of tres reg sec_1_471-3 if an allowance is a trade discount then it represents a reduction_in_purchase_price and not an accession to wealth requiring inclusion as gross_income under sec_61 and sec_451 revrul_76_96 1976_1_cb_23 revrul_84_41 and revrul_85_30 1985_1_cb_30 whether an allowance is a trade discount is a question of fact thomas shoe co v commissioner b t a big_number acq iv-i c b pittsburgh milk t c pincite sun microsystems inc v commissioner t c memo 66_tcm_997 cooperative advertising cooperative advertising is offered by a vendor to encourage local_advertising or store displays by the retailer of the vendor’s product in form such credits appear to be for services provided and not based on volume or quantity taxpayer calls it advertising on its own books and on the vouchers sent with payments to the vendors in accounting for the advertising credit taxpayer creates an advertising invoice with detailed information concerning the type date and amount of the advertising in substance the advertising credits are a reimbursement of taxpayer's cost which benefits both the vendor and taxpayer the vendors are getting a service advertising for which they are willing to pay taxpayer is performing a service for which it is compensated by property because it is providing a service taxpayer must recognize the credits discounts as an accession to wealth requiring inclusion as gross_income under sec_61 and sec_451 pittsburgh milk revrul_76_96 revrul_84_41 and revrul_85_30 the time of recognition is the year when the advertising services giving rise to the discounts are performed revrul_84_41 furthermore the service views cooperative advertising as the performance of services by a retailer for a manufacturer or other vendor with income and expense accrued in the year the advertising is placed revrul_98_39 1998_33_irb_4 revrul_98_39 focused on the expense liability and the year of accrual for a manufacturer who provides reimbursements of cooperative advertising costs but its conclusion focusing on when the all_events_test is met for the liability to the purchase order upon which the credit will be requested will be subsequent to the placement of the advertising in theory then the advertisement will move vendor’s products already in taxpayer’s inventory with the discount applied to goods purchased to replace the depleted inventory reimburse the advertising costs makes clear that the advertising is viewed as the performance of a service under the all_events_test of sec_461 an accrual_method manufacturer’s liability to pay a retailer for cooperative advertising services is incurred in year the year in which the services are performed and even though the retailer does not submit the required claim form until year emphasis added salary credits the salary credits are determined based on a percentage of sales of the vendor’s product although some salary credits are determined using projected sales and then are computed as a percentage of certain employees' salaries salary credits are used to provide bonuses or other financial rewards to taxpayer’s employees for selling the vendor’s product the salary credits are provided by a vendor to support a level of service in the specified departments which exceeds other departments in the store in addition the employees' pay in the specified department’s is greater than that of other salespeople the vendors are making specific marketing demands as to product placement and the number and pay through incentives of the salespeople who promote such merchandise accordingly in form and substance taxpayer is performing extra marketing services in terms of space staffing and location and in return receiving from the vendor a credit offsetting the extra cost of such services fewer sales staff available in other departments less counter space available the salary credit is contingent upon the performance of those services and the resulting increase in sales because taxpayer is performing an extraordinary service for the vendor the credits do not qualify as trade or other discounts under sec_1_471-3 therefore the credits must be accounted for as gross_income issue revproc_94_49 provides the exclusive procedure for taxpayers to obtain expeditious consent to change certain methods_of_accounting for costs subject_to sec_263a a taxpayer complying with the revenue_procedure is deemed to have because fiscal_year is the first year taxpayer treated the advertising and salary credits as trade discounts a sec_481 adjustment is not necessary a correction reversing taxpayer’s treatment of the credits as trade and other discounts with a corresponding inclusion of the amount of the credits as income expense offsets is sufficient obtained the consent of the commissioner to change its method_of_accounting for the first taxable_year beginning on or after date section dollar_figure of the revenue_procedure limits the scope of the automatic changes in method_of_accounting that can be made under its provisions the revenue_procedure does not apply to a change in method_of_accounting for purposes of determining sec_471 costs under one of the simplified methods taxpayer was on the simplified_resale_method during fiscal_year which is an example of a simplified_method that requires a determination of sec_471 costs sec_3 revproc_94_49 sec_471 costs are costs which were capitalized under a taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a sec_1 d for a reseller generally only costs of merchandise acquired and the costs of transportation were capitalized immediately prior to the sec_263a rules additional sec_263a costs are costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a but are now required to be capitalized sec_1 d for a reseller these costs generally include purchasing handling storage and general and administrative costs see sec_1_263a-3 trade or other discounts are reductions in the costs of merchandise under taxpayer’s method_of_accounting for years prior to the enactment of sec_263a it capitalized the cost of merchandise therefore under taxpayer’s method_of_accounting the cost of merchandise is a sec_471 cost under the regulations revproc_94_49 is applicable only for automatic changes to additional sec_263a costs or for interest costs it does not apply to changes in sec_471 costs for taxpayers who are on a simplified_method see sec_3 revproc_94_49 accordingly even if the advertising and salary credits were deemed to be trade or other discounts taxpayer could not avail itself of the automatic change procedures of revproc_94_49 thus taxpayer has changed its method_of_accounting for the credits without the consent of the commissioner if the credits were deemed to be trade or other discounts the change in treatment should have been requested for fiscal_year pursuant to revproc_92_20 1992_1_cb_685 case development hazards and other considerations there are some hazards that taxpayer could convince a court that the advertising and salary allowances provided by vendors falls within the other discounts language of sec_1_471-3 while the service considers that only volume and quantity discounts qualify an argument can be made that placing of the advertising and reimbursement of salary costs based on sales both yield greater sales of the vendor’s products and thus both are based at least indirectly on quantity purchases if this argument is accepted the taxpayer’s treatment as a reduction in purchasing price would be proper if the taxpayer’s treatment as a reduction in purchasing price is accepted there are some hazards that a court would find the language of revproc_94_49 broad enough to permit an automatic change in the treatment of trade or other discounts by deborah a butler assistant chief_counsel gerald m horan senior technician reviewer associate chief_counsel domestic
